662 So. 2d 551 (1995)
MISSISSIPPI COMMISSION ON JUDICIAL PERFORMANCE, Petitioner,
v.
Olen BOWEN, Respondent.
No. 95-CC-00172-SCT.
Supreme Court of Mississippi.
August 3, 1995.
Luther T. Brantley, III, Jackson, for Petitioner.
Thomas E. Royals, Royals & Hartung, Jackson, for Respondent.

ORDER
SMITH, Justice.
This matter came before this Court sitting en banc on a joint motion filed by the Mississippi Commission on Judicial Performance for approval of the Commission's Findings of Fact and Recommendations. The Mississippi Commission on Judicial Performance, by and through its attorney of record and the Respondent, Olen Bowen, by and through his attorney of record, move this Court to accept the findings of fact and recommendations made by the Commission in its Inquiry Concerning a Judge, Cause Nos. 93-228/94-002.
Pursuant to a complaint filed with the Commission and the subsequent investigation thereof, the Commission filed a Formal Complaint on July 6, 1994, against the Respondent. Both parties filed an "Agreed Statement of Facts" which stipulated that Bowen dismissed eighteen speeding tickets involving eighteen defendants and that Bowen held ex parte communications with the defendants. In addition thereto, Bowen dismissed thirteen other traffic tickets involving twelve defendants.
On December 29, 1994, this cause came for formal hearing before a duly designated committee of the Commission. Based upon 9-19-11 Miss. Code Ann. (1972) and the Rules of the Commission, the Commission determined that Bowen violated Canons 1, 2A, 2B, 3A(1), 3A(4), 3B(1) and 3(C) of the Code of Judicial Conduct of Mississippi Judges and that Bowen should be publicly reprimanded and fined $1,450.50 pursuant to Section 177A of the Mississippi Constitution.
After due consideration of the facts and recommendations of the Commission, this Court orders that Olen Bowen, Justice Court Judge for Post 1, Smith County, Mississippi, be publicly reprimanded for his violations of Canons 1, 2A, 2B, 3A(1), 3A(4), 3B(1) and 3(C) of the Code of Judicial Conduct of Mississippi Judges and fined $1,450.00, pursuant to said Commission Findings of Fact and Recommendations and this Court's consideration of the facts and law. The public reprimand shall be accomplished by the public reading of this order regarding Bowen's violations of Canons 1, 2A, 2B 3A(1), 3A(4), 3B(1) and 3(C) by the senior circuit court judge at the next term of circuit court in Smith County. All costs are assessed against Olen Bowen.
SO ORDERED.
McRAE, J., not participating.